NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




               United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                     Argued November 8, 2011
                                       Decided July 19, 2012

                                                 Before

                                MICHAEL S. KANNE, Circuit Judge 

                                DIANE S. SYKES, Circuit Judge 

                                DAVID F. HAMILTON, Circuit Judge

No. 11‐1629

UNITED STATES OF AMERICA,                               Appeal from the United States District
     Plaintiff‐Appellee,                                Court for the Central District of Illinois.

        v.                                              No. 10‐20005‐001

TONY B. PITTMAN,                                        Michael P. McCuskey,
     Defendant‐Appellant.                               Judge.

                                              O R D E R

        Appellant Tony Pittman pled guilty to possessing 18.6 grams of crack cocaine with the
intent  to  distribute,  21  U.S.C.  §  841(a)(1),  and  possessing  a  firearm  by  a  felon,  18  U.S.C.
§ 922(g)(1). He was sentenced to serve concurrent terms of 120 months in prison on each charge.
On appeal Pittman argues that the district court should have applied the Fair Sentencing Act
of 2010, Pub. L. No. 111‐220, 124 Stat. 2372, to his crack cocaine sentence, which was imposed
after the Act took effect for a crime committed before it effect. Pittman also contends that the
district court erred in sentencing him to 120 months in prison for possessing the firearm.  Based
No. 11‐1629                                                                                         Page 2

on the Supreme Court’s decision in Dorsey v. United States, 567 U.S. ___, 132 S. Ct. 2321 (2012),
which  reversed  controlling  precedent  in  this  circuit,  we  agree  that  Pittman  is  entitled  to 
resentencing  under  the  terms  of  the  Fair  Sentencing  Act.    The  firearm  sentence,  which
depended on the cocaine sentence, also must be vacated for reconsideration. 

       On January 14, 2010, law enforcement agents from Vermilion County executed a search
warrant of Pittman’s Illinois residence and found 18.6 grams of crack cocaine, 572.3 grams of
marijuana, $1,684 in cash, a digital scale, plastic bags, a grinder, and a semiautomatic pistol.
Pittman agreed to be interviewed, admitted the illegal drugs seized from his home belonged
to him, and acknowledged he had been selling cocaine and marijuana from his home for about
one and a half years. He also admitted that he had borrowed the firearm for protection after his
home was burglarized. Pittman was indicted for possessing crack cocaine with the intent to
distribute, 21 U.S.C. § 841(a)(1), and possessing a firearm by a felon, 18 U.S.C. § 922(g)(1).
Pittman entered an open plea of guilty on both counts on December 1, 2010.

         A probation officer prepared a presentence investigation report. Because the Sentencing
Guidelines  treat  firearm  possession  as  a  specific  offense  characteristic  of  unlawful  drug
possession,  see  U.S.S.G.  §  2D1.1(b)(1),  the  report  grouped  the  two  counts  together  for  the
purpose of determining a total punishment. See § 3D1.2(c). The probation officer arrived at a
total  offense  level  of  21  after  considering  the  specific  offense  characteristic  of  possessing  a
dangerous weapon and Pittman’s acceptance of responsibility, see § 3E1.1. The report stated
that Pittman’s offense level of 21 and criminal history category of III would ordinarily establish
a total punishment guideline range of 46 to 57 months in prison for both counts. At the time of
Pittman’s  conduct,  his  possession  of  more  than  5  grams  of  crack  cocaine  with  intent  to
distribute  called  for  a  statutory  mandatory  minimum  sentence  of  120  months  in  prison.
21  U.S.C.  §  841(b)(1)(B)(iii)  (2006).  The  probation  officer  recommended  applying  U.S.S.G.
§ 5G1.1 to sentence Pittman to 120 months in prison on each count, to run concurrently. Pittman
did not object to the presentence report.  The district court adopted the report in its entirety and
sentenced  Pittman  to  120  months  in  prison  on  each  count  to  run  concurrently.    When  the
district court made that decision, circuit precedent indicated that the Fair Sentencing Act would
not apply to a defendant whose crime was committed before August 3, 2010.  See United States
v. Bell, 624 F.3d 803 (7th Cir. 2010) (refusing to apply Act to case pending on direct appeal);
United  States  v.  Fisher,  635  F.3d  336,  339  (7th  Cir.  2011)  (extending  Bell  to  defendant  who
committed crime before Act took effect but was sentenced afterward), rev’d sub nom. Dorsey v.
United States, supra.

       Pittman argues that the district court should have applied the Fair Sentencing Act, Pub.
L. No. 111‐220, 124 Stat. 2372, to his sentence for drug possession. The legislation was enacted
on  August  3,  2010,  before  Pittman  was  sentenced  but  after  his  criminal  conduct.  The  Act
amended § 841(b)(1) by raising the amount of crack cocaine mandating a 120‐month minimum
No. 11‐1629                                                                                    Page 3

prison  sentence  for  Pittman  (because  of  his  criminal  record)  from  5  grams  to  28  grams.
See  21  U.S.C.  §  841(b)(1)(B)(iii)  (2006  &  Supp.  IV  2010).  Because  Pittman  pled  guilty  to
possession  of  only  18.6  grams  of  crack  cocaine,  he  would  not  be  subject  to  the  120‐month
minimum sentence under the revised statute. The Supreme Court recently held that the more
lenient  penalties  of  the  Act  applied  to  offenders  like  Pittman  whose  crimes  preceded  the
enactment of the Act but who were sentenced after that date. See Dorsey, 567 U.S. at  ___, 132 S.
Ct. at 2335‐36. Thus, we remand to the district court for resentencing in accordance with the
Act.

         Pittman also challenges the concurrent 120‐month sentence for possessing a firearm as
a  felon.  He  argues  that  the  district  court  should  have  applied  U.S.S.G.  §  5G1.2(b),  which
addresses sentencing for multiple counts of conviction, instead of § 5G1.1(b), which addresses
sentencing on a single count of conviction. If the court had applied the correct section of the
Guidelines, Pittman contends, the guideline range for the firearm charge would have been only
46 to 57 months. We need not reach the merits of this argument: the district court’s sentence on
the firearm charge was dependent on the sentence for the crack cocaine charge, which must
itself  be  vacated.    Thus,  we  VACATE  the  sentences  on  both  counts  and  REMAND  to  the
district court for a new sentence on both counts of conviction.